FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LOAD, INC.; COAD, INC.,                   
                           Petitioners,         No. 07-72564
               v.
                                                 D.C. No.
                                               CIR-1 : 7287-02
COMMISSIONER OF INTERNAL
REVENUE,                                          OPINION
                      Respondent.
                                          
                 Appeal from a Decision of the
                   United States Tax Court
               Stephen J. Swift, Judge, Presiding

                    Argued and Submitted
         January 14, 2009—San Francisco, California

                     Filed February 2, 2009

       Before: Myron H. Bright,* Procter Hug, Jr., and
             Stephen Reinhardt, Circuit Judges.

                       Per Curiam Opinion




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               1173
1174                      LOAD, INC. v. CIR




                             COUNSEL

John F. Daniels, Janice Procter-Murphy, Alexander Arpad,
Phoenix, Arizona, for the petitioners.

Richard T. Morrison, Acting Assistant Attorney General,
Teresa E. McLaughlin, Kathleen E. Lyon, Washington, D.C.,
for the respondent.


                              OPINION

PER CURIAM:

   Appellants LOAD, Inc. and COAD, Inc.1 challenge the Tax
Court’s determination of a federal income tax deficiency for
the tax year ending September 30, 2000. The Tax Court held
that certain of ADI’s expenses were not deductible as ordi-
nary and necessary business expenses under 26 U.S.C.
§ 162(a) and must be capitalized as inventory costs under 26
U.S.C. § 263A.




  1
   Although only LOAD and COAD are parties to this petition for review,
Associated Dealers, Inc. and 12 other affiliated companies have raised
similar arguments and agree to be bound by the final outcome of this liti-
gation. We refer to LOAD, COAD, Associated Dealers, Inc., and the 12
other affiliated companies as “ADI.”
                      LOAD, INC. v. CIR                  1175
   We review the Tax Court’s findings of fact for clear error
and its conclusions of law de novo. Kelley v. Comm’r, 45 F.3d
348, 350 (9th Cir. 1995). Our exclusive jurisdiction to review
a final decision of the Tax Court arises under 26 U.S.C.
§ 7482.

  The Tax Court wrote an extensive opinion on this matter.
See LOAD, Inc. v. Comm’r, 93 T.C.M. (CCH) 969 (2007). We
approve and adopt that opinion as governing this case.

  Accordingly, we affirm.